******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      LEROY HOLDMEYER v. VAL THOMAS
                (AC 37344)
                Beach, Alvord and Gruendel, Js.
        Argued April 12—officially released August 9, 2016

(Appeal from Superior Court, judicial district of New
  London, geographical area twenty-one, Bates, J.)
  Val Thomas,         self-represented,           the   appellant
(defendant).
                          Opinion

  BEACH, J. The defendant tenant, Val Thomas,
appeals from the trial court’s judgment of possession
in favor of the plaintiff landlord, Leroy Holdmeyer, in
a summary process action. The defendant claims that
the plaintiff did not meet his burden of rebutting the
presumption of retaliatory eviction because he did not
prove any of the four statutory exceptions enumerated
in General Statutes § 47a-20a.1 We agree and reverse
the judgment of the trial court.
   The record reveals the following relevant facts. On
July 11, 2014, the defendant called the Uncas Health
District to complain that the apartment he rented from
the plaintiff had been infested with bed bugs. A repre-
sentative inspected the building and confirmed that it
had been infested by bed bugs, and an order of violation
was issued on July 18. The plaintiff testified that he did
not receive the order until July 30, 2014. On August
29, 2014, the plaintiff commenced a summary process
action against the defendant, seeking to remove him
from the plaintiff’s property. The complaint alleged that
the week-to-week tenancy had terminated by lapse of
time and the plaintiff attached a copy of the notice to
quit, dated August 15, 2014.
  The court determined that the evidence submitted
by the defendant supported the finding of a presumption
of retaliation under General Statutes § 47a-20.2 The
court found that the plaintiff successfully rebutted this
presumption by showing that the eviction was not in
fact retaliatory. Accordingly, the court rendered a judg-
ment of possession in favor of the plaintiff.
   The defendant filed a motion to open and reargue,
and the court held a rehearing on October 16, 2014. In
an addendum to the memorandum of decision, the court
again found that the plaintiff had rebutted the presump-
tion of a retaliatory eviction.3 ‘‘[The defendant] has
failed to persuade the court that the underlying reason
for the [notice to quit] was retaliatory. Rather, it appears
that the [plaintiff] . . . became discouraged about the
tenant’s performance and willingness to help resolve
the maintenance issues . . . .’’ The court rendered a
judgment of immediate possession in favor of the plain-
tiff. This appeal followed.4
   The defendant claims that the plaintiff did not meet
his burden of rebutting the presumption of retaliatory
eviction. He argues that the only means available to
rebut a presumptively retaliatory eviction, pursuant to
§ 47a-20, are the four specific exceptions enumerated
in § 47a-20a, none of which the court found in this case.
We agree.
   We employ a plenary standard of review. The defen-
dant’s claim with respect to § 47a-20a ‘‘present[s] an
issue of statutory construction. Statutory construction
is a question of law and, therefore, our review is plenary.
. . . The meaning of a statute shall, in the first instance,
be ascertained from the text of the statute itself and
its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Internal quotation marks omitted.) Wil-
son v. Jefferson, 98 Conn. App. 147, 153–54, 908 A.2d
13 (2006).
   Section 47a-20 ‘‘establishes retaliation as a presump-
tion, if a summary process action is initiated within
six months of a complaint, which the landlord must
successfully rebut.’’ Visco v. Cody, 16 Conn. App. 444,
450 n.7, 547 A.2d 935 (1988). Once the defendant estab-
lishes a prima facie case under § 47a-20, ‘‘the plaintiff
[is] limited to rebutting the presumption using one of
the four enumerated grounds in § 47a-20a.’’ Correa v.
Ward, 91 Conn. App. 142, 148, 881 A.2d 393 (2005). The
four enumerated grounds in § 47a-20a (a) are as follows:
‘‘(1) The tenant is using the dwelling unit for an illegal
purpose or for a purpose which is in violation of the
rental agreement or for nonpayment of rent; (2) the
landlord seeks in good faith to recover possession of
the dwelling unit for immediate use as his own abode;
(3) the condition complained of was caused by the
wilful actions of the tenant or another person in his
household or a person on the premises with his consent;
or (4) the landlord seeks to recover possession on the
basis of a notice to terminate a periodic tenancy, which
notice was given to the tenant before the tenant’s com-
plaint.’’
   The posture of this case is identical to that in Correa
v. Ward, supra, 91 Conn. App. 142. There, the trial court
found that the tenant had shown that the eviction was
presumptively retaliatory,5 but that the landlord had
rebutted the presumption by proving that the eviction
was motivated by the tenant’s use of ‘‘abusive’’ language
and refusal to pay for one half of the cost of a new
stove. Id., 145. The trial court found that the eviction
was not motivated by the tenant’s request to make
repairs to an appliance in the premises. Id., 148. This
court, however, held that once retaliation was shown
pursuant to § 47a-20, the only effective means of rebut-
tal were the four prescribed in § 47a-20a. Id., 149.
   In the present case, the court found that the presump-
tion of retaliation was proved pursuant to § 47a-20, but
it determined that the plaintiff had rebutted the pre-
sumption. The court made no finding, however, that the
plaintiff had proved any of the four exclusive grounds
enumerated by § 47a-20a. In light of the principles set
forth in Correa v. Ward, supra, 91 Conn. App. 147, the
court’s determination that the presumption had been
rebutted by the plaintiff was improper.
  After a thorough review of the record before us, we
conclude that there is no evidence that any of the four
grounds have been satisfied by the plaintiff. Because
§ 47a-20a is the only mechanism by which a party may
rebut a presumptively retaliatory eviction and ‘‘any
ground not enumerated in § 47a-20a is therefore inade-
quate to rebut the presumption’’; Correa v. Ward, supra,
91 Conn. App. 147; we agree with the defendant’s claim
that the plaintiff has failed to rebut the presumption of
retaliatory eviction.
  The judgment is reversed and the case is remanded
with direction to render judgment in favor of the
defendant.
      In this opinion the other judges concurred.
  1
     The defendant also claims that (1) the notice to quit the premises in
four days violated his due process and his civil rights, (2) the court improp-
erly denied his motion for a continuance, (3) he should have been shielded
from eviction and collection of rent, (4) the court improperly limited his
testimony, and (5) he was entitled to a court-appointed attorney. We have
reviewed these claims and conclude that they are without merit.
   2
     General Statutes § 47a-20 provides in relevant part that ‘‘[a] landlord
shall not maintain an action or proceeding against a tenant to recover
possession of a dwelling unit . . . within six months after: (1) [t]he tenant
has in good faith attempted to remedy by any lawful means, including
contacting officials of the state or of any town, city or borough or public
agency or filing a complaint with a fair rent commission, any condition
constituting a violation of any provisions of chapter 368o, or of chapter 412,
or of any state statute or regulation, or of the housing and health ordinances
of the municipality wherein the premises which are the subject of the
complaint lie . . . .’’
   Although § 47a-20 does not expressly provide for a ‘‘presumption,’’ nor,
in its body, does it refer to ‘‘retaliation,’’ it does state that no action for
eviction shall be maintained in certain defined circumstances. Our cases
have referred to the statute as one creating a presumption of retaliation, in
that if any of the enumerated events is proved, a statutory presumption
arises that the landlord has retaliated against the tenant because of the
tenant’s having complained. E.g., Visco v. Cody, 16 Conn. App. 444, 450 n.7,
547 A.2d 935 (1988).
   3
     The court relied on Alteri v. Layton, 35 Conn. Supp. 261, 408 A.2d 18
(1979), for the proposition that a violation of § 47a-20 may be rebutted by
proving that the eviction was nonetheless undertaken in good faith. See id.,
264. Alteri, however, is inconsistent with, and subordinate to, this court’s
decision in Correa v. Ward, 91 Conn. App. 142, 881 A.2d 393 (2005).
   4
     The plaintiff did not file a brief in this matter.
   5
     We note that, in order for complaints to form the predicate for a finding
of a presumption of retaliation pursuant to § 47a-20, the tenant’s complaints
must have been made in good faith. General Statutes § 47a-20 (1).